Citation Nr: 0534816	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation of residuals of a 
right ankle fracture with traumatic arthritis currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that increased the 
veteran's claim for increased an evaluation of residuals of a 
right ankle fracture with traumatic arthritis from 10 percent 
disabling to 20 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidence was received by the Board from the 
veteran in July 2005 and the veteran specifically declined to 
provide a waiver of RO review of that evidence as required 
for Board adjudication of claims on the merits.  See 38 
C.F.R. § 20.1304 (2005).  

The claim must be remanded to the RO so that the RO may 
consider the claim in light of the evidence received 
subsequent to the December 2002 RO decision and February 2004 
Statement of the Case ("SOC") that has not previously been 
reviewed by the RO.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction ("AOJ") for initial consideration and without 
having to obtain the appellant's waiver).  Therefore, the RO 
must review the additional evidence and readjudicate the 
claim with consideration of this evidence.  See 38 C.F.R. § 
19.31(c) (2005).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should readjudicate the issue on 
appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case ("SSOC") that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran then 
should be given an opportunity to respond 
to the SSOC.

The veteran is not required to take action unless he is so 
informed.  However, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


